Title: Abigail Adams to Elizabeth Smith Shaw Peabody, 18 December 1797
From: Adams, Abigail
To: Peabody, Elizabeth Smith Shaw


        
          my Dear sister
          Philadelphia Decbr 18th 1797
        
        I wrote to you from East Chester, but I believe I have not written to you from hence. I was dissapointed in not receiving a Letter by mr Bartlet from you, tho I was much pleased in learning that he brought Letters from you to mrs smith. Seperated as she is from all her connections except her little Girl, and living in a village where she has not any Society, communications by Letters are the only means she has of intercourse with her Friends, and she feel more sensibly the want of them, from her retirement
        I had depended very much upon her comeing to pass the Winter with me, but late advises from the Col. have alterd her determination as she now daily expects his return to east Chester. there can be no difficulty of communication, if your Letters are put under cover addrest to the President of the united states, and Sent to the Haverhill post office.
        I have been here 5 weeks the city has apparently recoverd from the depression occasiond by the late Calamity. indeed a stranger, to

come into it, would not see a Symptom but the Burying Ground to manifest to him that such a Destroying Angle as the late Pestilence had visited the City. Publick amusements are commencing as usual the Same eagerness and persuit of pleasure is visible. the disease assailed the poorer class of people who were crouded together in small apartments and those very dirty. The Irish scotch and foreigners of that desscription were chiefly the victims. every person who could find an assylum, fled the city to the number of 30 thousand. The inhabitants of this city shut their Ears and their understandings against the Idea of the diseases originating here, and they are ready to anathimize every person who even suggests Such an Idea.
        I am fully in the opinion that it is imported, and that it originates here also the same cause will produce the same effect in the West India climate as here, a putrid state of Air, occasiond by a collection of filth, heat and moisture. a proof that the disease is caused by such a state of Air, is that a frost immediatly destroys it.
        I hope my Dear Boys are good Children, that they pay a proper attention to their Books and are respectfull to their Preceptor dutifull to you kind and affectionate to their cousins and schoolmates— I want to see them for my Heart is much engaged in their welfare— I have inclosed to mr Peabody 50 dollors to pay the Board and tuition of the Children whatever overpluss there may be he will credit it on my account. I inclose to you ten dollors to pay their quarter washing and any other expences you may have been out for them. Mr Peabody when he sends me a receit will be so good as to send me quarterly the shoe makers Bill or whatever else he may have against me. give the Boys out of the money half a dollor a peice if you think proper for a new years present.
        I regreet that you do not write to me oftner. how is cousin Betsy this Winter. my Love to her. how is William? does he have his Headakes as he had last Winter? he will be at home I suppose in the vacancy. tell him to write to me.
        I have many Letters to write to my Children, and other correspondents, and the Duties and ceremonies of my station occupy much of my Time
        The President desires to be rememberd to you, and so does
      